Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
Response to Amendment
The Amendment filed 09/07/2021 has been entered. Claims 1-20 are pending, claims 2-8, 10, 16-17, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 1, 9, 11-15, 18-19 are examining below. 
Applicant's amendments have overcome the objections and the 112 (b) rejections previously set forth in the Final Office Action mailed 06/11/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drive shaft and a driver in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the specification appears to disclose figures 6-7 having the same embodiment (see the specification, page 8, lines 19-23), but both figure 6-7 (illustrate below) appears to show two different embodiments, therefore, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    450
    1252
    media_image1.png
    Greyscale

Claim Objections
Claims 1 and 14, 18 are objected to because of the following informalities:  
Claims 1, 14, and 18, the last line “see in a direction” should read –when seen in a direction--.
  Claim 14, line 19, “sloped surface” should read --a sloped surface--; and line 29 “a sloped surface” should read –the sloped surface--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 12-15, 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the term “first and second side portions and a central portion having a central point, the first and second side portions being arranged on opposite sides of the central portion, the first side portion extending from the central point up to a first end2016P00335WOUS_aaf_07_19_21.doc5PATENT Serial No. 16/305,274Reply to Final Office Action of June 11, 2021point of the coupling recess and the second side portion extending from the central point up to a second end point of the coupling recess, the first end point being further away from the treater than the second end point” (emphasis added) is unclear and confusing. A newest figure 6 shows a first side 18, a second side 20 that is positioned on the same side of the central portion 7a. Therefore, it is unclear how “the first and second side portions are arranged on opposite sides of the central portion”, and what the portion 7a in figure 6 is called a central portion relative to? Is any point positioned in a middle of the recess in figure 6 called it as a central point? Claims 14 and 17 have the same issue. The broadest reasonable interpretation, these claims can be interpreted in light of the specification as the art rejections below.
All claims dependent from claims 1, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Karl (US 2005/0273951) in view of Hessler (US 5275425).
Examiner notes that as the claims are written below, Applicant is seeking protection for an attachment by itself, without a personal care device.
Regarding claims 1 and 18-19, as best understood, Karl shows an attachment (34, 27, Figure 9) for a personal care device (a toothbrush), the attachment comprising:
at least one treater configured to perform a treatment action (brush); and
a coupler configured to be releasably coupling the attachment to a coupling structure of a main housing of the personal care device (see Figure 9, a shaft 27 of the brush is screwed in a stub 18),
wherein the coupler comprises a shaft (27, 34) having a circumferential surface (Figure 9, the shaft 27 intrinsically has a circumferential surface because it is a screw shaft) and a central axis (an axis of the shaft), the shaft protruding from the attachment in a direction away from the at least one treater (Figure 9, the shaft 27 extends away from the brush), and having at least one coupling recess arranged in a portion of the circumferential surface, which is convex at least when see in a cross-section of the shaft perpendicular to the central axis (Figure 9, since the shaft 27 having the threaded end 34 is a rod or cylindrical shape, the outer surface of thread end 34 is convex when seen in a cross-section of the shaft element perpendicular to the central axis), and
wherein the at least one coupling recess, when seen in the cross-section of the shaft perpendicular to the central axis, has first and second side portions (Figure 9 below, left and right root portions) and a central portion (Figure 9 below, a portion between two inclined surfaces formed a thread or a crest) having a central point (a point at the central portion or a point of a root between two crests, Figure 9 below), and the first and second side portions being arranged on opposite sides of the central portion (see Figure 9), the first side portion extending from the central point up to a first end point of the coupling recess (Figure 9, the last root portion is nearest to the brush) and the second side portion extending from the central point up to a second end point of the coupling recess, the first end point being further away from the treater than the second end point (the last root is nearest to the stub 18B, Figure 9),
wherein the at least one coupling recess has a sloped surface arranged in at least the central portion, the sloped surface being inclined towards the at least one treater seen in a direction from the circumferential surface towards the central axis (Figure 9 below, the root of the screw is formed by two slope sides), and
wherein at least one of the first and second side portions of the coupling recess is recessed relative to the sloped surface, when seen in a direction parallel to the central axis (Figure 9).

    PNG
    media_image2.png
    786
    696
    media_image2.png
    Greyscale

However, Karl does not disclose that the sloped surface is configured to receive a spring of the personal care device for releasably attaching the attachment to the personal care device.
Hessler shows a coupler (1, Figure 4) for coupling into a housing (retainer 3), wherein the coupler includes a shaft (where the threads 16 and grooves, Figure 5) having grooves 15 and 20, wherein the groove 20 has a sloped surface is configured to receive a spring (10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the recess of Karl to have a sloped surface configured to receive a spring, as taught by Hessler, in order to prevent a shaft unintentional removal from a housing (Col. 1, lines 40-41 of Hessler).
Regarding claim 9, the modified attachment of Karl shows that the sloped surface is plane (Figure 9 above, the slope is generally plane).
Regarding claim 12, the modified attachment of Karl shows that the attachment, when coupled to the personal care device, is solely supported by the coupler (Figure 9 above).
Regarding claim 13, the modified attachment of Karl shows that a collar (stub 18B) is provided around the shaft.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karl in view of Goldbaun (US 7682120).
Regarding claim 11, Karl shows all of the limitations as stated in claims 1 and 18-19 above except for two coupling recesses arranged on regions of the circumferential surface of the shaft which are mutually opposite relative to the central axis.
Goldbaun teaches a screw locking mechanism (Figure 1) that has two sets of threads (28) or two sets of recesses (roots, Figure 1) arranged on regions of the circumferential surface of a shaft (screw 22) which are mutually opposite relative to its central axis.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shaft end thread of Karl to have two set of threads or recesses, as taught by Goldbaun, in order to be quickly screwed into a housing (piece 50) (Col. 4, lines 33 “a screw 22 …a partial turn”).
In doing so, the central point can be one of end points of recesses (see Figure 4 of Goldbaun below).

    PNG
    media_image3.png
    453
    453
    media_image3.png
    Greyscale

Claims 1, 9, 12-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over an admitted prior art of this application (US 16305274. See Figures 1-5) in view of Balsells (US 8166623).
Regarding claims 1, 14, and 18-19, as best understood, the admitted prior art shows a personal care device (a shaving device, Figure 1) comprising:
an attachment (2) having at least one treater (a shaving head or a treating member 9, Figure 3a) configured to perform a treatment action (shaving action or cutting action) and a coupler (10);
a main housing (3) comprising a housing coupler (11) configured to be releasably coupled with the coupler of the attachment (Figure 3a); 
a drive shaft (the specification of this application, page 7 recites “a drive shaft for driving the at least one treatment member of the attachment”) for driving the at least one treater of the attachment; and 
a driver configured to drive the drive shaft (the specification of this application, page 7 recites “a motor driven by a battery”), 
wherein the coupler includes a shaft (6, Figure 1a) having a circumferential surface (Figure 2a) and a central axis (13, Figure 3a), the shaft protruding from the attachment in a direction away from the at least one treater (Figure 3a), and having at least one coupling recess (7) arranged in a portion of the circumferential surface which is convex at least when seen in a cross-section of the shaft perpendicular to the central axis (Figures 3a, b), 
wherein the housing coupler comprises:
a retaining recess (4) for receiving the shaft of the coupler, and
at least one spring element (5) for engagement with a sloped surface of the at least one coupling recess of the shaft to establish a releasable coupling between the attachment and the main housing (Figures 3a, b),
wherein the at least one coupling recess, when seen in the cross-section of the shaft perpendicular to the central axis (13).
 however, the admitted prior art fails to show “first and second side portions and a central portion having a central point, the first and second side portions being arranged on opposite sides the central portion, the first side portion extending from the central point up to a first end point of the coupling recess and the second side portion extending from the central point up to a second end point of the coupling recess, the first end point being further away from the treater than the second end point”.
Balsells shows a coupling or connecting mechanism (Figures 1-10) that has a shaft (34) including a coupling recess (48, Figure 1 below) for coupling and receiving a spring (72), wherein the recess comprises first and second side portions (emphasis added) (Figure 1 below) and a central portion (66, Figure 1) having a central point (Figure 1 below), the first and second side portions being arranged on opposite sides the central portion, the first side portion extending from the central point up to a first end point of the coupling recess (Figure 1 below) and the second side portion extending from the central point up to a second end point of the coupling recess (Figure 1 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shaft of the admitted prior art to have a recess including first and second side portions arranged opposite of a central portion having a central point, where the first side portion extends from the central point up to a first end point of the coupling recess and the second side portion extending from the central point up to a second end point of the coupling recess, as taught by Balsells, since this is known for the same purpose of removably attaching the shaft from its housing.
In doing so, the first end point being further away from the treater than the second end point and the at least one coupling recess has a sloped surface (46, Figure 1  of Balsells) arranged in at least the central portion, the sloped surface being inclined towards the at least one treater when seen in a direction from the circumferential surface towards the central axis (Figure 1 of Balsells), and wherein the second side portion of the coupling recess (Figure 1 of Balsells below) is recessed relative to the sloped surface, seen in a direction parallel to the central axis.
Regarding claims 9, the modified personal care device of the admitted prior art shows that the sloped surface is plane (Figure 1 of Balsells below).
Regarding claim 12, the modified personal care device of the admitted prior art shows that the attachment, when coupled to the personal care device, is solely supported by the coupler (Figure 3b of the admitted prior art).
Regarding claim 13, the modified personal care device of the admitted prior art shows that a collar (16 of the admitted prior art) is provided around the shaft (the specification of this application, page 7 recites “a collar may be provided around the shaft-like element”).
Regarding claims 15, the modified personal care device of the admitted prior art shows the drive shaft extends, between the driver and the attachment through the shaft (the specification of this application, page 7 recites “the drive shaft may extend between drive means of the25 personal care device and the attachment through the shaft-like element”).

    PNG
    media_image4.png
    816
    703
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims filed in 08/10/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to “no sloped surface configured to receive a spring” in the remarks, pages 15-17, see new references of Hessler and Balssells above.
With regards to claims 14-15, the scope of these claims are unclear (see the discussion in 112 b above), therefore, the broadest reasonable interpretation, these claims can be interpreted in light of the specification and given rejections above.
However, if Applicant believes that the claimed invention’s attachment different from the prior art’s attachment or needs to discuss the rejections above or suggestion amendments of claims 14-15 that can be overcome the current rejections to place these claims 14-15 in condition for allowance, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        9/11/2021